Citation Nr: 1537234	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for mechanical mid-low back pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A video teleconference hearing was held before the Board in June 2011.  A transcript is of record.

This matter most recently was remanded in January 2015 for an updated examination and further development.  


FINDING OF FACT

The Veteran's mechanical mid-low back pain has forward flexion greater than 30 degrees, with no ankylosis, incapacitating episodes, or neurological impairment.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for the Veteran's service-connected mechanical mid-low back pain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in April 2008.

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with an adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of her claim.

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II.  Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the current regulations, spine disabilities are evaluated either under intervertebral disc syndrome provisions based on incapacitating episodes, or under the general formula for diseases and injuries of the spine (General Formula). Under 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, the criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The criteria, in pertinent part, are as follows: 

Unfavorable ankylosis of the entire spine.................100 

Unfavorable ankylosis of the entire thoracolumbar spine ...................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.....30

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 


Intervertebral disc syndrome may alternatively be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a .  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).  VA is also directed that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Formula, whichever method results in a higher rating.  Id. at Note (2).  However, the Board notes there is no evidence of intervertebral disc syndrome for the Veteran and therefore, rating under this criteria is not warranted.

A July 2008 VA examination reported pain that increased with standing more than 10 to 15 minutes and walking more than a couple of blocks.  The Veteran reported needing to sit down in order for her back to improve.  A cane was used for ambulation and no functional limitations of limited walking and prolonged standing as well as limited ability to exercise was noted.  Range of motion testing indicated forward flexion of 60 degrees with pain at 30 degrees.  Repetition did not decrease range of motion.  Neurological evaluation was normal and there were no incapacitating episodes nor ankylosis.  

A March 2012 VA examination diagnosed the Veteran with low back pain.  The examination reported flare-ups with difficulty in prolonged standing, prolonged walking and sitting as well as an inability to lift more than 40 to 50 pounds.  Range of motion testing showed flexion of 80 degrees with painful motion at 50 degrees, Again, no intervertebral disc syndrome, incapacitating episodes, and radiculopathy were reported.  

A more recent VA examination was performed in May 2015.  The Veteran was diagnosed with thoraco-lumbar strain and degenerative joint disease of the lumbar spine.  Flare-ups were reported by the Veteran along with difficulty in bending, reaching, stooping, prolonged standing, prolonged walking, and difficulty in lifting more than eight pounds.  Range of motion testing was performed and showed forward flexion to 50 degrees.  There was no decreased range of motion on repetitive testing.  Pain on motion was also reported and occasionally the Veteran used a cane and walker for ambulation.  Factors contributing to functional loss included pain, fatigue, weakness, and lack of endurance.  The examiner found no ankylosis of the spine, no intervertebral disc syndrome, no episodes requiring bed rest as well as no incapacitating episodes due to the back disability.  

The May 2015 VA examiner noted that although the Veteran reported that she had symptoms consistent with sciatica, there was no radiculopathy and the neurological evaluation was within normal limits.  Based on the May 2015 VA examination and the other competent evidence of record, a separate rating for neurological impairment is not warranted.  

The Veteran also testified at a hearing in June 2011.  At the hearing, the Veteran testified that her back feels "sort of locked" and "almost like a rusty hinge that feels like it just won't move like it used to".  Further, she testified she has difficulty standing for any longer than twenty minutes and shopping, housework, standing in the kitchen, cooking, cleaning causes pain after fifteen minutes.  Furthermore, she cannot go dancing anymore or anything that requires long periods of standing.  The Veteran also testified that sometimes the pain is so bad that she has to stay home in order to get better.  

While the Board has considered the Veteran's June 2011 testimony, the more recent VA examinations performed in March 2012 and May 2015 do not support a finding that the Veteran has incapacitating episodes which require bed rest nor do they provide a diagnosis of intervertebral disc syndrome.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board finds that objective evidence and opinion is necessary in order to determine whether intervertebral disc syndrome or incapacitating episodes are present, which the March 2012 and May 2015 examiners found were not.

Initially, the Board notes that there is no evidence of ankylosis present for the Veteran's mechanical mid-low back pain.  Moreover, the Board finds that for the period at issue, the Veteran's mechanical mid-low back pain had one isolated instance of flexion with pain at 30 degrees, however predominantly flexion has been limited to 50 degrees with pain.  Ankylosis has not been present.  Accordingly, the 20 percent disability rating is supported and a higher evaluation of 40 percent is not more nearly approximated.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The March 2012 VA examination indicated flare-ups with difficulty in prolonged standing, prolonged walking and sitting as well as an inability to lift more than 40 to 50 pounds.  No functional loss and additional limitation in range of motion was reported.  

At the May 2015 VA examination, the Veteran reported flare-ups along with difficulty in bending, reaching, stooping, prolonged standing, prolonged walking, and difficulty in lifting more than eight pounds.  She also reported being unable to lay flat on her back and needing to bend her knees which cause difficulty sleeping.  The examiner found pain, fatigue, weakness and lack of endurance limited functional ability with repeated us of the back.  

Also of record is the Veteran's July 2009 statement which reported that her back and knee make it difficult to do much of anything.  She reported being unable to stand for prolonged periods of time and limit activities she used to enjoy doing, such as walking, hiking, dancing, concerts, amusement parks and shopping.  Furthermore, she indicated struggling with her weight as she can no longer exercise at length because the exercises are too painful.  She also stated she struggles with chores like cooking and cleaning the kitchen because her back will hurt so much from standing. 

These reports are also consistent with the Veteran's hearing testimony in June 2011.  At the hearing, the Veteran testified that her back feels "sort of locked" and "almost like a rusty hinge that feels like it just won't move like it used to".  The Veteran also described difficulty with prolonged standing and walking as well as pain.

Initially, the Board notes that difficulty bending, reaching, stooping, prolonged standing, prolonged walking and difficulty in lifting more than eight pounds is being compensated through the 20 percent disability rating for the mechanical mid-low back pain.  As discussed above, the Veteran has forward flexion of greater than 30 degrees but not greater than 60 degrees with no ankylosis or incapacitating episodes.

The Board has considered the Veteran's July 2009 statement and her June 2011 hearing testimony describing her limitations resulting from the mechanical mid-low back pain as well as the functional loss reported in the March 2012 and May 2015 VA examinations; however, the evidence does not support objective findings of functional loss beyond that for which she is being compensated.  The 20 percent evaluation contemplates significant limitations in the ability to walk and stand, as well as carrying and lifting.

The Board is mindful that in an initial rating claim, a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record (Rice v. Shinseki, 22 Vet. App. 447 (2009)).  However, in the instant case the issue of TDIU is not raised as the Veteran is working.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the objective evidence from the record supports that the Veteran's mechanical mid-low back pain is adequately compensated by the assigned disability rating.  Notably, the Veteran's symptoms in her range of motion are considered by the 20 percent disability rating assigned.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014),  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Veteran is currently assigned a TDIU rating due to the combined effects of the service-connected disabilities.  The Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

In summary, the preponderance of evidence is against granting a rating higher than 20 percent for the Veteran's mechanical mid-low back pain.  Hence, the appeal as to this issue is denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for mechanical mid-low back pain is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


